Schulz, S.
The signature of the testator beneath the attestation clause is a sufficient compliance with the provisions of the Decedent Estate Law. Consol. Laws, chap. 13, § 21; Younger v. Duffie, 94 N. Y. 543, cited with approval in Matter of Laudy, 161 id. 432, and in Matter of Gibson, 128 App. Div. 769, 774.
The relative positions of the testator’s signature and the signatures of the witnesses would naturally lead'to the assumption that the testator had signed the'will after the witnesses had affixed their signatures. The testimony -of the subscribing witnesses, however, is clearly to the contrary, namely, that the witnesses signed after the testator had signed, and this notwithstanding the fact that their signatures appear before his. There is, however, no suggestion of fraud; the will is not unnatural in its manner of disposition, and no objections to its probate have been filed except by the special guardian, who, from the manner in which the document was signed, was justified in causing a full examination of the witnesses to be made. I can find no reason for doubting the testimony of the subscribing witnesses, and nothing is offered to contradict or impeaóh them in any way.
The objections filed by the special guardian are dismissed and the will admitted to probate with an allowance to the special guardian of twenty-five dollars» Settle decree on two days’ -notice.
Probate decreeÜ»